AMENDMENT TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT, made this 23rd day of October, 2008, by and between Saia, Inc.,
a Delaware corporation (“Saia”) and Herbert A. Trucksess III (the “Executive”).

WITNESSETH:

WHEREAS, Saia and the Executive entered into an Employment Agreement on
November 20, 2002, as amended December 4, 2003 and December 7, 2006 (the
“Agreement”); and

WHEREAS, the parties retained the right to amend the Agreement pursuant to
Section 24 thereof; and

WHEREAS, the parties desire to amend certain provisions of the Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, effective as of January 1, 2009, Section 8(f) of the Agreement
is amended to read as follows:



  (f)   During the period of 36 months beginning on the date of the Executive’s
termination of employment, the Executive (and, if applicable under the
applicable program, his spouse) shall remain covered by the employee benefit
plans and programs that covered him immediately prior to his termination of
employment as if he had remained in employment for such period; provided,
however, that there shall be excluded for this purpose any plan or program
providing payment for time not worked (including without limitation holiday,
vacation, and long- and short-term disability). In the event that the
Executive’s participation in any such employee benefit plan or program is barred
(other than as provided herein), Saia shall arrange to provide the Executive
with substantially similar benefits. Any medical insurance coverage for such
three-year period pursuant to this subsection (f) shall become secondary upon
the earlier of (i) the date on which the Executive begins to be covered by
comparable medical coverage provided by a new employer, or (ii) the earliest
date upon which the Executive becomes eligible for Medicare or a comparable
Government insurance program. Notwithstanding the preceding, to the extent
required to comply with Section 409A of the Code, in the event that any such
employee benefit plans or programs constitute a reimbursement or in-kind benefit
plan within the meaning of Section 409A of the Code (including, but not limited
to, medical coverage that is provided under a self-insured medical expense
reimbursement plan maintained by Saia, as defined in Section 105(h) of the
Code), (a) the amount of expenses eligible for reimbursement or to be provided
as an in-kind benefit hereunder during a calendar year may not affect the
expenses eligible for reimbursement or to be provided as an in-kind benefit in
any other calendar year (subject, in the case of a self-insured medical expense
reimbursement plan, to any applicable limit on the amount of medical expenses
that may be reimbursed over some or all of the period hereunder), (b) the
reimbursement of eligible expenses shall be made on or before the last day of
the calendar year following the calendar year in which the expenses were
incurred, and (c) the right to reimbursement or in-kind benefits hereunder shall
not be subject to liquidation or exchange for another benefit.

IN WITNESS WHEREOF, the parties have executed this Amendment on the 23rd day of
October, 2008.

     
EXECUTIVE
  SAIA, INC.
/s/ Herbert A. Trucksess III
  /s/ Richard D. O’Dell
 
   
Herbert A. Trucksess III
  By:Richard D. O’Dell
President and CEO
 
  ATTEST

          /s/ James A. Darby } By: James A. Darby /s/ James A. Darby     By:
James A. Darby

